DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Amendment
	Amendments filed on 10/19/2022 are entered.  The amendments change the scopes of the previously presented claims are rejected.  New grounds of rejections are applied to the currently amended claims.  The current Office Action is made FINAL as necessitated by the claim amendments.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 5, 7-12, 15-17, 19-23 and 32-33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In rejecting the feature of the indicator providing the terminal’s preference to forward the data (see page 6 of the applicant’s response dated 10/19/2022), the Applicant contends that Kubota (paragraphs [0072]-[0073]) discloses identifiers that identifies the anchor base station as opposed to UE’s preference for handling the data.  However, as presented in the previous Office Action, Kubota discloses the use of the identifier to resume an RRC connection with the anchor base station as opposed to establishing a new RRC connection with the second base station (“the UE 502 may remain in inactive mode by establishing (at 507) a connection with the second base station 504b using a random access procedure rather than an RRC connection setup procedure” as recited in paragraph [0072]).  Therefore, by receiving the random access procedure with the identifier that identifies the anchor base station (see paragraphs [0072]-[0073]), the UE indicates its preference to remain in inactive mode and to forward data over a logical inter-node interface (X2 interface between the anchor base station and serving base station in Fig. 5, 515) as opposed to a new RRC connection between the UE and serving base station then directly to the network entity 506 (such as the connection setup shown in Fig. 5, 500).
With regards to the newly presented feature of the indicator providing an indication that the data is small data, a new reference is introduced to reject the new claim feature.  The argument is therefore moot.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control unit” and “processing device” in claim 32-33.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5, 7-12, 15, 20-22 and 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL1 (Small data transmission in inactive state, 3GPP TSG-RAN WG3 NR Ad Hoc Meeting R3-170158, Source: Qualcomm Incorporated; included with IDS filed 06/26/2020, entered as Entry 4 of the NPL documents) in views of Ryoo (US 10,986,655), Shih (US 2018/0234890) and Kubota (US 2020/0351782).
NPL1 discloses the following features.
	Regarding claim 1, method for routing data in a radio access network RAN including a first base station (see Anchor gNB in Fig. 1 on page 1), a second base station (see Access gNB in Fig. 1 on page 1), and a logical inter-node interface (communication interface between the Access gNB and Anchor gNB in Fig. 1), wherein the first base station has a pending active session to a core network (see anchor gNB being in communication with the core network CN in Fig. 1), which session is associated with a terminal (see UE in Fig. 1, wherein Fig. 1 suggests that Anchor gNB has a session associated with the UE as the Anchor gNB may decide to handover UE to access gNB in between steps 10-14, indicating the anchor gNB was handling the UE prior to this step), while the terminal is suspended from RAN connection (see UE in RRC_INACTIVE state at the beginning of Fig. 1 prior to step 1), comprising: detecting a resume attempt from the terminal in the second base station (see steps 1-3 in Fig. 1, wherein the UE conducts a random access procedure with the Access gNB including transmitting the resume-ID in step 3 as a resume attempt); detecting an indicator, received in the second base station from the terminal, associated with a characteristic of data to send from the terminal (see step 3 in Fig. 1, wherein the UE sends a MAC PDU including a BSR, or Buffer Status Report, which may be considered as an indicator that is dependent on a characteristic of data to be sent, wherein said characteristic is the amount of data to be sent that is available in the UE’s buffer); receiving data in the second base station from the terminal (see Fig. 1 and page 2, wherein in step 3, the UE sends a MAC PDU that includes an SDU, wherein the MAC SDU includes the UL data); forwarding, depending said indicator, the received data to the first base station over the logical inter-node interface (see section 1 on page 1, which recites “Xn data forwarding” and see Fig. 1, steps 5-6, which are explained on page 2, wherein the Access gNB forwards the MAC PDU to the Anchor gNB, wherein the forwarding implicitly depends on the BSR received from the UE, since said BSR determines (at least) the amount of data to be forwarded by the access gNB) for transmission in the pending active session (see step 6 in Fig. 1 and page 2, line 6, wherein the Anchor gNB sends the uplink data to the core network).
Regarding claim 11, wherein said characteristic is an amount of data to be sent from the terminal (see step 3 in Fig. 1, wherein the UE sends a MAC PDU including a BSR, or Buffer Status Report, wherein buffer status indicates amount of data to be eventually transmitted by the UE).
Regarding claim 21, after forwarding the data making a path switch in the RAN, from the session between the first base station and the core network, to a session between the second base station to the core network, associated with the terminal (see Fig. 1, wherein steps 10-14 shows the handover from the anchor gNB to the Access gNB).
Regarding claim 22, resuming connection of the terminal, dependent on the indicator, by either carrying out said forwarding, or making a path switch in the RAN, from the session between the first base station and the core network, to a session between the second base station to the core network, associated with the terminal (see Fig. 1, wherein steps 10-14 shows the handover from the anchor gNB to the Access gNB).
Regarding claim 32, a terminal (see UE in Fig. 1) configured for communication with a radio access network RAN (see Access gNB, which is part of the access network in Fig. 1), the terminal comprising: a transceiver; and a control unit including a data memory holding computer program code, and a processing device configured to execute the computer program code (standard CPU/memory configuration in a UE in wireless communication), wherein the control unit is configured to control the terminal to: initiate resumption of connection with the RAN while the terminal is suspended from a previous connection with the RAN (see UE in RRC_INACTIVE state at the beginning of Fig. 1 prior to step 1; and see steps 1-3 in Fig. 1, wherein the UE conducts a random access procedure with the Access gNB including transmitting the resume-ID in step 3 as a resume attempt); send, dependent on a characteristic of data to send, an indicator associated with said characteristic in a message for reception in a RAN base station (see step 3 in Fig. 1, wherein the UE sends a MAC PDU including a BSR, or Buffer Status Report, which may be considered as an indicator that is dependent on a characteristic of data to be sent, wherein said characteristic is the amount of data to be sent that is available in the UE’s buffer); and send said data to the RAN base station in a message (see Fig. 1 and page 2, wherein in step 3, the UE sends a MAC PDU that includes an SDU, wherein the MAC SDU includes the UL data).
NPL1 does not disclose the following features: regarding claims 1 and 32, wherein the indicator is included in a first message from the terminal and the data is received in a second message from the terminal (NPL1 does not disclose the use of separate messages for transmitting said indicator and data) and wherein the indicator provides an indication that the data is small data, and that the terminal’s preference is to forward the data over the logical inter-node interface; regarding claim 2, wherein the first message is a random access message, and wherein detecting a resume attempt includes receiving a resume request message with the data in the second message; regarding claim 5, sending an access response message in response to the first message, wherein the access request response message includes a grant to embed data in the second message; regarding claim 7, receiving an acknowledgment from the first base station associated with the forwarded data; sending a message to the terminal to terminate connection setup to the RAN; regarding claim 8, wherein detecting a resume attempt includes receiving a resume request in the first message; regarding claim 9, wherein the first message is an access resume completion message from the terminal; regarding claim 10, prior to receiving data; determining to forward data based on said indicator, and sending a resume response message to the terminal; regarding claim 12, wherein said indicator is configured to indicate that the amount of data to be sent does not exceed a predetermined threshold, or provide a measure of the amount of data to be sent, or indicate that the amount of data to be sent may be included within a resume request message from the terminal; regarding claim 15, wherein said indicator includes a buffer status report, wherein the method further comprises: determining to forward data based on an amount of data indicated in the buffer status report; regarding claim 20, suspending the terminal from connection with the RAN after forwarding the data; regarding claim 33, wherein the first message is a random access message, and wherein the terminal is configured to send a resume request message with the data in the second message.
	Ryoo discloses the following features.
	Regarding claims 1 and 32, wherein the indicator is included in a first message from the terminal (see RRC connection [resume] request  [SRB0] in Fig. 24 and see “the BSR which are transmitted when the UE transmits an RRC_connection request (RRC resume request)” recited in column 90, lines 34-49) and the data is received in a second message from the terminal (see Data Tx [DRB] transmission following the [SRB0] transmission in step 3 of Fig. 24).
	 Regarding claim 2, wherein the first message is a random access message (see step 3 in Fig. 24, which discloses a random access procedure involving random access messages including the RRC connection [resume] request  [SRB0] in step 3), and wherein detecting a resume attempt includes receiving a resume request message with the data in the second message (see step 3 in Fig. 24, which includes the resume request and the data in the Data Tx [DRB]).
	Regarding claim 5, sending an access response message in response to the first message, wherein the access request response message includes a grant to embed data in the second message (see Fig. 26, wherein the claimed first message is equivalent to the message 3 in Fig. 26, a message 4 is sent in response to the message 3, granting data to be transmitted in a message 5, which is equivalent to the claimed second message).
Regarding claim 7, receiving an acknowledgment from the first base station associated with the forwarded data (see ACK in step 4 of Fig. 24); sending a message to the terminal to terminate connection setup to the RAN (see suspend command in step 4 of Fig. 24).
Regarding claim 8, wherein detecting a resume attempt includes receiving a resume request in the first message (see RRC connection [resume] request [SRB0] in step 3 of Fig. 24).
	Regarding claim 9, wherein the first message is an access resume completion message from the terminal (see step 5 in Fig. 26, wherein the RRC connection resume complete acts as the claimed first message).
Regarding claim 10, prior to receiving data: determining to forward data based on said indicator, and sending a resume response message to the terminal (see Fig. 26, prior to receiving data at the end of step 5, the gNB determines to resume the connection based on connection resume request received in step 3, and forwards the data based on teaching of NPL1, and sends a resume response in step 4).
Regarding claim 12, wherein said indicator is configured to indicate that the amount of data to be sent does not exceed a predetermined threshold (see “performing data transmission in the RRC_INACTIVE state if the eNB receives the BSR equal to or smaller than a threshold on the basis of the buffer size of the UE, an amount of data to be transmitted, and the BSR which are transmitted when the UE transmits an RRC_connection request (RRC resume request)” recited in column 90, lines 34-49), or provide a measure of the amount of data to be sent, or indicate that the amount of data to be sent may be included within a resume request message from the terminal 
	Regarding claim 15, wherein said indicator includes a buffer status report (see “performing data transmission in the RRC_INACTIVE state if the eNB receives the BSR equal to or smaller than a threshold on the basis of the buffer size of the UE, an amount of data to be transmitted, and the BSR which are transmitted when the UE transmits an RRC_connection request (RRC resume request)” recited in column 90, lines 34-49), wherein the method further comprises: determining to forward data based on an amount of data indicated in the buffer status report  (see “performing data transmission in the RRC_INACTIVE state if the eNB receives the BSR equal to or smaller than a threshold on the basis of the buffer size of the UE, an amount of data to be transmitted, and the BSR which are transmitted when the UE transmits an RRC_connection request (RRC resume request)” recited in column 90, lines 34-49; wherein the resumed connection involves the forwarding of data as taught by NPL1).
	Regarding claim 20, suspending the terminal from connection with the RAN after forwarding the data (see step 4 in Fig. 24, wherein the RRC connection is suspended after the data transmission (and forwarding as taught by NPL1)).
Regarding claim 33, wherein the first message is a random access message (see step 3 in Fig. 24, which discloses a random access procedure involving random access messages including the RRC connection [resume] request  [SRB0] in step 3, and wherein the terminal is configured to send a resume request message with the data in the second message  (see step 3 in Fig. 24, which includes the resume request and the data in the Data Tx [DRB]).
Shih discloses the following features.
Regarding claims 1 and 32, wherein the indicator provides an indication that the data is small data (see “for small packet transmission, the UE 302 may indicate that “the cause of RRC Resume Request=UL small packet transmission,” and the small data may be multiplexed with the RRC Resume Request message in MSG 3” recited in paragraph [0058]). 
Kubota discloses the following features.
Regarding claims 1 and 32, wherein the indicator provides an indication that the terminal’s preference is to forward the data over the logical inter-node interface; (see “The present disclosure provides a solution by including an identifier (e.g., an I-RNTI, anchor LCD, a radio bearer identifier, resume identifier, and/or a RAN identifier, UE identifier, etc.) in each data packet associated with an inactive mode UE (e.g., UE 502). Using the identifier included in a data packet, the serving base station (e.g., the second base station 504b in diagram 515) may identify a corresponding anchor base station (e.g., first base station 504a in diagram 515) that maintains a UE context for the inactive mode UE (e.g., UE 502), and forward the data packet to the corresponding anchor base station” recited in paragraph [0073], wherein paragraph [0072] describes that the UE remain in inactive mode and uses a random access procedure rather than an RRC connection setup to connect with the second base station (serving BS in Fig. 5 diagram 515); paragraph [0073] describes that the second base station uses the identifier included in the data packet from the UE to forward the data packet to the anchor BS via the X2 interface; the random access procedure and the identifier included in the data packet is therefore considered as a preference indicator to forward the packet to the anchor base station rather than conducting an RRC connection setup and not forwarding the packet to the anchor base station).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of NPL1 using features, as taught by Ryoo, Shih and Kubota, in order to allow the UE to insert data when requesting a RRC connection request (see column 61, lines 15-26 in Ryoo); in order to indicate that the cause of RRC Resume request being a small packet transmission (see paragraph [0058] of Shih); and in order to reduce overhead and power consumption by the UE (see paragraph [0071] of Kubota).

Claims 16, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL1, Ryoo, Shih  and Kubota as applied to claim 1 above, and further in view of Freda (US 2019/0320467Z).
NPL1, Ryoo  and Kubota disclose the features as shown above.
NPL1 does not disclose the following features: regarding claim 16, wherein said characteristic is a latency of data to be sent from the terminal; regarding claim 17, wherein said indicator is configured to indicate low latency, or provides a measure of required latency of data to be sent; regarding claim 19, wherein said indicator is associated with a quality of service class indicator for the data to be sent.
Freda discloses the following features.
Regarding claim 16, wherein said characteristic is a latency of data to be sent from the terminal (see “A preamble selection may indicate, for example, timing requirements that may be associated with data transmission. A WTRU may select its preamble as a function of transmission latency requirements that may be associated with data” recited in paragraph [0234], wherein the preamble, i.e. step 1 of NPL’s Fig. 1, may indicates the latency requirement of the data to be transmitted from the terminal).
Regarding claim 17, wherein said indicator is configured to indicate low latency, or provides a measure of required latency of data to be sent (see “A preamble selection may indicate, for example, timing requirements that may be associated with data transmission. A WTRU may select its preamble as a function of transmission latency requirements that may be associated with data” recited in paragraph [0234], wherein the preamble, i.e. step 1 of NPL’s Fig. 1, may indicates the latency requirement of the data to be transmitted from the terminal).
Regarding claim 19, wherein said indicator is associated with a quality of service class indicator for the data to be sent (see “A preamble selection may indicate, for example, timing requirements that may be associated with data transmission. A WTRU may select its preamble as a function of transmission latency requirements that may be associated with data” recited in paragraph [0234] and see “The data may have varying quality of service (QoS) requirements, such as differing throughput requirements, latency requirements” recited in paragraph [0029], which shows that the latency requirement is a quality of service class indicator).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of NPL1, Ryoo, Shih  and Kubota using features, as taught by Freda, in order to indicate timing requirements that may be associated with data transmission (see paragraph [0234] of Freda).

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL1, Ryoo, Shih and Kubota as applied to claim 1 above, and further in view of Jin (US 2020/0178113).
NPL1, Ryoo, Shih and Kubota disclose the features as shown above.
NPL1 does not disclose the following features: regarding claim 23, identifying said first base station based on a resume ID received from the terminal.
Jin discloses the following features.
Regarding claim 23, identifying said first base station based on a resume ID received from the terminal (see “the new gNB 2g-03 may receive and confirm the Resume ID of the UE to determine from which eNB the corresponding UE 2g-01 previously receives a service” recited in paragraph [0312]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of NPL1, Ryoo, Shih and Kubota using features, as taught by Jin, in order to determine from which eNB the UE previously receives a service (see paragraph [0312] of Jin).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUTAI KAO whose telephone number is (571)272-9719. The examiner can normally be reached Monday-Friday 8:00-17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571)272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUTAI KAO/Primary Examiner, Art Unit 2473